Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory Schlenz (Reg. No. 55,597) on 18 March 2021 agreeing to attached FAX dated 10 March 2021 as modified additionally below.

The application has been amended as follows: 
a. 	In claim 2 line 14 before the words “the channel being defined” the words -- a first portion of -- have been added. 
b. 	In claim 2 line 15 after the words “in a heel-toe direction” the words -- and including the heel portion and the toe portion -- have been added. 
c. 	In claim 2 line 15 before the words “channel in its entirety” the words -- first portion of the -- have been added. 

e. 	In claim 2 lines 20-21 the words  “along a virtual vertical plane oriented perpendicular to a center of the striking surface and passing through the access opening” have been replaced by the words -- along a virtual vertical plane passing through the access opening and parallel to a virtual vertical plane oriented perpendicular to a center of the striking surface --. 
f. 	Claims 8, 15, 23, and 36-38 are canceled. 
g. 	In claim 10 line 15 before the words “the channel being defined” the words -- a first portion of -- have been added. 
h. 	In claim 10 line 17 after the words “transverse to the centerline” the words -- and including the heel portion and the toe portion -- have been added. 
i. 	In claim 10 line 17 before the words “channel in its entirety” the words -- first portion of the -- have been added. 
j. 	In claim 10 line 20 before the words “of the channel passes” the word “portion” has been replaced by the word -- part --. 
k. 	In claim 10 lines 21-22 the words  “along a virtual vertical plane oriented perpendicular to a center of the striking surface and passing through the access opening” have been replaced by the words -- along a virtual vertical plane passing through the access opening and parallel to a virtual vertical plane oriented perpendicular to a center of the striking surface --. 
l. 	In claim 17 line 15 before the words “the channel being defined” the words -- a first portion of -- have been added. 

n. 	In claim 17 line 17 after the words “transverse to the centerline” the words -- and including the heel portion and the toe portion -- have been added. 
o. 	In claim 17 line 17 before the words “channel in its entirety” the words -- first portion of the -- have been added. 
p. 	In claim 17 line 21 before the words “of the channel passes” the word “portion” has been replaced by the word -- part --. 
q. 	In claim 17 lines 21-23 the words  “along a virtual vertical plane oriented perpendicular to a center of the striking surface and passing through the access opening” have been replaced by the words -- along a virtual vertical plane passing through the access opening and parallel to a virtual vertical plane oriented perpendicular to a center of the striking surface --. 

Conclusion

3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN LUTHER BLAU whose telephone number is (571)272-4406.  The examiner can normally be reached on Monday thru Friday, 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SLB/ 19 March 2021		/STEPHEN L BLAU/                                                  Primary Examiner, Art Unit 3711